Case 1:15-cv-00152-RGA Document 569 Filed 07/24/19 Page 1 of 2 PageID #: 44691



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

BIO-RAD LABORATORIES INC. and THE
UNIVERSITY OF CHICAGO,

            Plaintiffs,

       V.                                                    No. 15-cv-152-RGA

1OX GENOMICS, INC.,

              Defendant.



                                            ORDER

       For the reasons set forth in the accompanying memorandum opinion, IT IS HEREBY

ORDERED that Plaintiffs ' post-trial motion (D.I. 512) is GRANTED with respect to the

permanent injunction, supplemental damages, and pre- and post-judgment interest. The motion

is DENIED with respect to the attorneys ' fees and enhanced damages.

       Within five days, the parties shall submit, consistent with the accompanying

memorandum opinion:

       (1) A proposed final judgment, wherein Plaintiffs are awarded:

              (a) Prejudgment supplemental damages for the period from July 1 to November

                  13, 2018, based on a 15% royalty;

              (b) Prejudgment interest at the prime rate, compounded quarterly, applied to the

                  total prejudgment damages including supplemental damages; and

              (c) Post-judgment interest at the Treasury bill rate as defined in 28 U.S.C. §

                  1961(a), compounded annually, applied to the total prejudgment damages

                  including prejudgment interest.
Case 1:15-cv-00152-RGA Document 569 Filed 07/24/19 Page 2 of 2 PageID #: 44692



     (2) A revised proposed permanent injunction, wherein:

            (a) Defendant is not required to provide notice to companies to which it "intends

               in the future to directly or indirectly sell" the enjoined products; and

            (b) The effective date of the permanent injunction is two weeks from its entry.




                                                  Entered this.21..._ day of July 2019.



                                                  Isl Richard G. Andrews
                                                  United States District Judge




                                              2
